Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 11-13, 18-22, 24, 27, 32-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (U.S. Pat. No. 4,518,512) in view of Dahms (U.S. PG Pub. No. 2013/0201785).
In column 1 lines 46-55 Kanamori discloses a lubricant comprising a base oil, which is an oleaginous component, water, which is an aqueous component, and a surfactant, all as recited in claim 1. In column 3 lines 5-19 Kanamori discloses that the composition preferably comprises 5 to 500 parts by weight of water per 100 parts by weight of base oil, 0.5 to 10 parts by weight of anti-corrosion agent per 100 parts by weight of base oil, and a total of 11 to 200 parts by weight of surfactant per 100 parts by 
Kanamori does not disclose the inclusion of defoamers or anti-foam compounds, meeting the limitations of claim 2. The composition of Kanamori is a lubricating composition, as recited in claim 10, and the oleaginous component is a mineral oil or a synthetic oil, which will fall within base oil groups I-V, as recited in claim 11. The compositions exemplified in Table 1 of Kanamori further comprise additives in the oil component, meeting the limitations of claim 12. In column 2 lines 3-11 Kanamori discloses that the composition comprises a mixture of ionic and non-ionic surfactants, as recited in claim 13 and meeting the limitations of newly added claim 34. Since the compositions of Kanamori meet the compositional limitations of the claim it is considered capable performing the intended uses recited in claims 18-21. In column 4 lines 18-20 Kanamori discloses that the composition is useful as a metal working oil, implicitly teaching a metalworking method comprising contacting the metal with the composition, as recited in claim 27. In Table 1 Kanamori discloses that the mineral oils 
Kanamori does not disclose a specific method of preparing the emulsion, does not disclose the size and size distribution of the micelles, and does not specifically disclose that the micelles are normal-phase micelles as recited in amended claim 1.
In paragraph 2 Dahms discloses an emulsifying device for continuous production of emulsions and/or dispersions. In paragraphs 133-138 Dahms discloses a method of preparing an emulsion by forming a first fluid comprising a surfactant (aqueous emulsifier phase, Component A), and a second fluid comprising an oleaginous compound (oil phase, Component B), mixing the first and second fluids under a shear force to create an intermediate fluid, and then adding an aqueous fluid (water phase, Component C) and mixing under laminar flow (laminar mixing area, paragraph 138). The method of Dahms therefore meets the limitations of claim 24. Furthermore, since the concentrations of water, oil, and surfactant disclosed in column 3 lines 5-19 and Table 1 of Kanamori encompass or fall within the ranges disclosed from page 8 line 30 through page 9 line 3 of the current specification, and Kanamori discloses in column 2 lines 32-34 the inclusion of fatty alcohol ethoxylate surfactants as disclosed on page 9 of the current specification, and Dahms is specifically cited on page 7 lines 7-24 and page 9 lines 30-31 as teaching a suitable method of preparing the emulsions of the current invention, it is the examiner’s position that the when the emulsions of Kanamori are prepared by the method and apparatus of Dahms, the micelles present in the emulsion will be normal-phase micelles with substantially no unbound surfactant present in the industrial fluid, meeting the limitations of amended claim 1 and newly 
It would have been obvious to one of ordinary skill in the art to prepare the emulsions of Kanamori using the method and apparatus of Dahms, as Dahms teaches that it is a suitable method and apparatus for preparing emulsions.

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Dahms as applied to claims 1-4, 6, 11-13, 18-22, 24, 32-34, and 36-37 above, and further in view of Krueger (U.S. Pat. No. 5,512,191).
The discussion of Kanamori and Dahms in paragraph 5 above is incorporated here by reference. Kanamori and Dahms disclose a composition meeting the limitations of claim 1, and Kanamori discloses in column 4 lines 18-20 that the composition is useful as a metal working oil.
In column 1 lines 30-34 Krueger discloses that water based metalworking fluids are used in both chip forming (destructive) and non-chip forming (deformation) metalworking processes, as recited in claims 28-29. Since these metalworking processes can be used to work metal for automotive, industrial, marine, or subsea processes, claims 30-31 are met as well. Metalworking processes involve contacting a metal with the lubricating fluid, meeting the limitations of claim 27.
It would have been obvious to one of ordinary skill in the art to use the compositions of Kanamori and Dahms in the metalworking processes of Krueger, as Krueger teaches that water based metalworking fluids are useful in the metalworking processes.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 35 requires that the composition comprise yellow metal in an amount up to 1.0% by weight. Due to the “further comprising” language, the claim has been interpreted as requiring that at least some yellow metal be present in the composition, and does not allow for a yellow metal concentration of 0% by weight. The Kanamori and Dahms references discussed above do not disclose the inclusion of yellow metal, and while additives such as yellow metal corrosion inhibitors and yellow metal passivators are known in the prior art, the prior art does not provide motivation for one of ordinary skill in the art to include yellow metal itself in the composition of Kanamori and Dahms.

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. Applicant argues that Kanamori fails to teach emulsions comprising the claimed amount of surfactant, citing the examples of Kanamori. However, as discussed in the above rejections, the broader disclosure of Kanamori teaches a preferred surfactant concentration range overlapping the claimed range. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicant cites the discussion in MPEP 2144.05 (itself citing In re Peterson) noting that a reference’s disclosed range might be so broad as to present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. However, applicant has not provided any reasoning or case law to indicate that this is such a case. Applicant’s argument on this point is therefore not persuasive.
Finally, applicant argues that Kanamori and Dahms do not teach or suggest the formation of an aqueous emulsion comprising substantially no unbound surfactant. However, as discussed in the rejection, since the concentrations of water, oil, and surfactant disclosed in column 3 lines 5-19 and Table 1 of Kanamori encompass or fall within the ranges disclosed from page 8 line 30 through page 9 line 3 of the current specification, and Kanamori discloses in column 2 lines 32-34 the inclusion of fatty alcohol ethoxylate surfactants as disclosed on page 9 of the current specification, and Dahms is specifically cited on page 7 lines 7-24 and page 9 lines 30-31 of the current specification as teaching a suitable method of preparing the emulsions of the current invention, it is the examiner’s position that the when the emulsions of Kanamori are prepared by the method and apparatus of Dahms, the micelles present in the emulsion will be normal-phase micelles with substantially no unbound surfactant present in the industrial fluid. Applicant argues that mixing under a shear force as taught by Dahms is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771